 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case F § gm § g

 

 

 

 

DEC l 9 2018
UNITED STATES DISTRICT CoURr
CLERK. U.S. D|STRE"`T COURT
SOUTHERN DISTRICT OF CALIFORNIA souTHI:-.R~ olsta¢ei‘ o;cALsFoRNlA
BY DEPUTY
UNITED STATES OF AMERICA .]'UDGMENT IN A CRI
V_ (For Offenses Cornmitted On or After November l, 1987)
JUAN MARTINEZ-NAJERA (l)
Case Number: 31 l 8-CR~04050-A.TB
David L Baker
Defendant’s Attorney
REGISTRATION No. 51805-298
i:| _
THE DEFENDANT:
}I( pleaded guilty to count(s) On€ Of the InfOHnatiOIl.
|:| Was found guilty on count(s)
alter a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section [ Nature of Offense

Cnunt
18:751(A) - Escape From Federa| Custodv

1

The defendant is sentenced as provided in pages 2 through 2

of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

I:I The defendant has been found not guilty on count(s)

 

l:l Count(s) are dismissed on the motion of the United States.

Assessment: $100.00 -Remitted

JVTA Assessment*: $
E

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
>'A Fine Waived [l Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

 
   

 

ON. ANTHONY J. BATTAG A
UNITED STATES DISTRIC DGE

3:18-CR-04050-AJB

 

\»_.

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JUAN MARTINEZ-NAJERA (l) ludgment - Page 2 of 2
CASE NUi\/IBER: 3:18-CR-O4050-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 months to run Consecutive to Criminal Case#l6cr0097-LAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:l

|:| The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:l at A.M. on

 

\:| as notified by the United States Ma:rshal.
E The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prlsons:
\:l on or before
|:| as notified by the United States l\/Iarshal.
fl as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04050-AJB

 

